EXHIBIT TRANSCANADA CORPORATION – THIRD QUARTER 2009 Quarterly Report to Shareholders Media Inquiries: Cecily Dobson/Terry Cunha (403) 920-7859 (800) 608-7859 Analyst Inquiries: David Moneta/Myles Dougan/Terry Hook (403) 920-7911 (800) 361-6522 TransCanada Reports Third Quarter Net Income of $345 Million or $0.50 Per Common Share Funds Generated from Operations of $772 Million CALGARY, Alberta – November 4, 2009 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada or the Company) today announced net income for third quarter 2009 of $345 million or $0.50 per common share. TransCanada’s Board of Directors also declared a quarterly dividend of $0.38 per common share. “TransCanada continues to post solid earnings and strong cash flows on the strength of our diverse energy infrastructure business. Third quarter earnings were ahead of last year for our pipelines and natural gas storage assets, while the economic downturn continues to impact power revenues,” said Hal Kvisle, TransCanada’s president and chief executive officer. “We made significant progress during the quarter executing the major projects within our $22 billion capital program. TransCanada is well positioned to fund this unprecedented growth. The carrying costs and dilution associated with financing this multi-year program continues to have a near-term impact on our earnings and cash flow per share.However, we are confident that our capital program will generate significant growth in cash flows and earnings over the next four years as our large scale, highly attractive projects commence operations.” Third Quarter 2009 Highlights (All financial figures are unaudited and in Canadian dollars unless noted otherwise) ■ Net income of $345 million or $0.50 per common share ■ Comparable earnings of $335 million or $0.49 per common share ■ Comparable earnings before interest, taxes, depreciation and amortization (EBITDA) of $994 million ■ Funds generated from operations of $772 million ■ Dividend of $0.38 per common share declared by the Board of Directors ■ Awarded a 20-year contract to build, own and operate a $1.2 billion, 900 megawatt (MW) power generating station in Oakville, Ontario ■ Issued $550 million of cumulative redeemable first preferred shares ■ Continued to advance $22 billion capital program TransCanada reported net income for third quarter 2009 of $345 million ($0.50 per common share) compared to $390 million ($0.67 per common share) for third quarter Comparable earnings were $335 million ($0.49 per common share) in third quarter 2009 compared to $366 million ($0.63 per common share) for the same period in 2008.
